Hall, Judge.
This appeal has been transferred by the Supreme Court to the Court of Appeals.
On March 3, 1968, the defendant was sentenced after his conviction in the Criminal Court of Fulton County on an accusation for making and delivering a fraudulent check. On August 15, 1968, the defendant filed a motion alleging that he had filed an appeal to the Supreme Court of Georgia and the record in the office of. the Clerk of the Criminal court of Fulton County had not been transmitted to the Supreme Court, praying that the trial court hear the matter and determine if a new trial should be granted. After a hearing the trial court entered an order on January 9, 1969, holding that (a) the only mode of appeal (before January 1, 1969, the effective date of the enactment (Ga. L. 1968, p. 2969) pursuant to the amendment to the Georgia Constitution ratified November 1967 (Ga. L. 1967, p. 491)) authorizing direct appeal to the appellate courts) from the defendant’s conviction was by petition for certiorari to the Fulton Superior Court; (b) the court could not entertain the defendant’s motion for new trial; and (c) the clerk did not have authority to transmit the record and transcript to the Supreme Court for review.
The trial court did not err in this judgment. Georgia Constitution, Art. VI, Sec. IV, Par. V (Code Ann. § 2-3905); Welborne v. State, 114 Ga. 793, 812 (40 SE 857); Georgia Court Rules Ann. 262, § 587.

Judgment affirmed.


Jordan, P. J., and Whitman, J., concur.

Submitted April 8, 1969
Decided April 21, 1969 — ■
Rehearing denied May 6, 1969
Oze R. Horton, for appellant.
Hinson McAulijJe, Solicitor, James L. Webb, Frank A. Bowers, for appellee.